—Judgment, Supreme Court, New York County (Jay Gold, J.), rendered April 22, 1992, convicting defendant, upon his pleas of guilty, of three counts of robbery in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 9 to 18 years, unanimously affirmed.
Application by defendant’s counsel to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833). We have reviewed this record and agree with defendant’s assigned counsel that there are no non-frivolous points which could be raised on this appeal.
We find that defendant’s waiver of his right to appeal from the denial of his motion to suppress physical evidence and identification testimony and from the sentence, which was part of the plea agreement, was voluntary, knowing and intelligent, and, accordingly, that the suppression issue raised in defendant’s pro se brief is not reviewable (People v Callahan, 80 NY2d 273, 285).
Pursuant to CPL 460.20 defendant has the right to apply for leave to appeal to the Court of Appeals by making application to the Chief Judge of that Court and by submitting such application to the Clerk of that Court or to a Justice of the Appellate Division of the Supreme Court of this Department on reasonable notice to the respondent within 30 days after service of a copy of this order with notice of entry.
Denial of the application for permission to appeal by the Judge or Justice first applied to is final and no new application may thereafter be made to any other Judge or Justice. Concur—Sullivan, J. P., Wallach, Ross, Rubin and Williams, JJ.